DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
3.	Claims 1-40 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
	For claims 1-20, the prior art fails to teach or render obvious a combination of:
receiving a signal from a network device, the signal being used for determining cell identifier information;
determining random access configuration information according to a time resource location of the signal, there being a correspondence between the random access configuration information and the time resource location of the signal; and
communicating according to the random access configuration information
	For claims 21-37, the prior art fails to teach or render obvious a combination of:
sending a signal to user equipment (UE), the signal being used for determining cell identifier information; and
receiving a physical random access channel from the UE, the physical random access channel being associated with random access configuration information and there being a correspondence between the random access configuration information and a time resource location of the signal.
	For claims 38-40, the prior art fails to teach or render obvious a combination of:
sending, by a network device, a signal to user equipment (UE), the signal being used for determining cell identifier information;
receiving, by the UE, the signal from the network device;
determining, by the UE, random access configuration information according to a time resource location of the signal, there being a correspondence between the random access configuration information and the time resource location of the signal; and
communicating, by the UE, with the network device according to the random access configuration information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471